Detailed Action
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-19, drawn to a method for mapping communications ports of a networked device to encoders and decoders coupled to the networked device, focusing on port specific information for mapping and embedding port specific information into video signal and extracting metadata from the signal.  Classified in H04L12/40117 interconnection of audio or video/imaging devices,  H04N19/10 using adaptive coding, H04N19/46 embedding additional information in the video signal and H04N19/517 by encoding.

II. Claim 20, drawn to a method for mapping communications ports of a networked device to encoders and decoders coupled to the networked device, focusing on video signal characteristics, classified in H04N19/136 incoming video signal characteristics or properties.

III. Claims 21-22, drawn to methods for communications ports of a networked device to decoders coupled to the networked device, focusing on a plurality of devices requesting a power distribution unit (PDU) in order to turn-on/turn-off power to the outlet ports, classified in H04N21/43615 Interfacing a Home Network (connecting the client to a plurality of peripherals), H04N5/765 interface circuits between an apparatus for recording and another apparatus and H04N5/775 between a recording apparatus and a television receiver.

IV. Claim 23, drawn to a method for mapping encoders and decoders coupled to a video communication network, focusing on video source/sink-specific information received,  classified in H04N21/4363 Adapting the video or multiplex stream to a specific local network.

The inventions are independent or distinct, each from the other because:
Inventions I, II, III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).

In the instant case:
Subcombination I (Claims 1-19) has separate utility such as mapping encoders to decoders based on received (queried) port specific information and mapping this information in a table.  Embedding port-specific information into a video output signal transmitted and extracting metadata from an input video signal.  This embedded port-specific information identifies the particular input/output port, then this information is utilized for mapping the connections of the encoder/decoder in a table.  {specification [0007]-[0025] [0055]-[0058]}

Subcombination II (Claim 20) has separate utility such as utilizing video signal characteristics and querying ports for information, in order to determine the mapping of encoder to decoder which is entered in a table.  {specification [0026] [0059]}

Subcombination III (Claims 21-22) has separate utility such as requesting the power distribution unit (PDU) to turn off/turn-on the outlet port to stop supplying power to a device plugged into the outlet port and utilizing this information to determine mapping of the encoders/decoders and then mapping this information into a table.  {specification [0027][0028] [0068]-[0069]}

Subcombination IV (Claim 23) has separate utility such as querying the video communications network for encoder/decoder information in order to utilize video source/sink-specific information received in order to determine mapping of the encoders to video sources and the decoders to video sinks.  {specification [0029] [0071]}

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456